DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 7 is canceled.  Claims 1-6 and 8-12 are pending where claims 1 and 5 have been amended.  Claims 10-12 are withdrawn from consideration and claims 1-6, 8 and 9 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims have been maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “short” in claim 5 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of This renders the dimensions of the precipitates indefinite which renders the scope of the claims indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011168865A to Asahi et al (cited in previous office action, an English language machine translation cited in previous office action has been relied upon for examination purposes).
Regarding claim 1, Asahi discloses a steel comprising the following composition (Asashi, abstract, para [0009-0027]) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Asahi wt%
Overlaps?
C
0.10~0.20
0.1-0.5
Yes
Si
0.40~0.80
0-0.5
Yes
Mn
0.20~0.60
0-2
Yes
Mo
0.36~0.46
0-0
Yes
Cr
6.15~6.97
7-18
See below
Al
0.015~0.035
0-0.1
Yes
Nb
0.02~0.06
0-0.2
Yes
N
0.008~0.015
0-0.1
Yes
Fe
Balance
Balance
Yes


Wherein the microstructure is tempered martensite and carbonitrides (i.e. nanoscale precipitates) (Asahi, abstract, para [0025, 0035-0037]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges 
Regarding the instantly claimed Cr content, the upper limit of “~6.97” or approximately 6.97 appears to encompass the lower limit of Asahi of 7 wt% Cr as 6.97 is approximately 7 absent a stricter definition of approximately in the instant specification or claims.  Alternatively, the lower limit of Asahi of 7 wt% written as “7” as opposed to 7.00 encompasses values that round to 7 according to the rules of significant figures, including the instantly claimed upper limit of ~6.97.  Additionally in the alternative, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, a Cr content of 7 wt% is close enough to the instantly claimed range of 6.97 wt% that one of ordinary skill in the art would expect them to have the same properties.
Regarding the limitation “a sucker rod steel,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the steel of Asahi is capable of being formed into a sucker rod.
Regarding the limitation “nanoscale precipitates and the precipitates include carbonitrides of Cr and Fe,” Asahi discloses the steel contains carbonitrides of at least Nb.  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Asahi would be expected to have the same or similar carbonitrides as the instantly claimed steel because the steel of Asahi has the same or substantially the same composition 

Regarding claims 2-9, Asahi discloses the steel contains carbonitrides of at least Nb.  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Asahi would be expected to have the same or similar properties as the instantly claimed steel because the steel of Asahi has the same or substantially the same composition and structure of that as the instant claims and appears to be manufactured by the same or similar process as that disclosed in the instant specification.    
	Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Response to Arguments
Applicant argues that the instantly claimed Cr does not overlap with the disclosure of Asahi.  This is not found persuasive because regarding the instantly claimed Cr content, the upper limit of “~6.97” or approximately 6.97 appears to encompass the lower limit of Asahi of 7 wt% Cr as 6.97 is approximately 7 absent a stricter definition of approximately in the instant specification or claims.  Alternatively, the lower limit of Asahi of 7 wt% written as “7” as opposed to 7.00 encompasses values that round to 7 according to the rules of significant figures, including the instantly claimed upper limit of ~6.97.  Additionally in the alternative, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, a Cr content of 7 wt% is close enough to the instantly claimed range of 6.97 wt% that one of ordinary skill in the art would expect them to have the same properties.
Applicant argues that the instant claims are patentable over Asahi because the specific examples of Asahi are outside of the instantly claimed ranges.  This is not found persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 [R-5]).  Although Asahi does not explicitly list specific examples of steel falling within the instantly claimed ranges, the broader teachings of Asahi reasonably suggest steel falling within the instantly claimed ranges and as such Asahi presents a prima facie case of obviousness over the instantly claimed steel.
In response to applicant's argument that Asahi does not explicitly recognize the technical effect of each element set forth in the instant specification, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Asahi does not explicitly disclose “nanoscale precipitates and the precipitates include carbonitrides of Cr and Fe.”  This is not found persuasive because regarding the limitation “nanoscale precipitates and the precipitates include carbonitrides of Cr and Fe,” Asahi discloses the steel contains carbonitrides of at least Nb.  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Asahi would be expected to have the same or similar carbonitrides as the instantly claimed steel because the steel of Asahi has the same or substantially the same composition and structure of that as the instant claims and appears to be manufactured by the same or similar process as that disclosed in the instant specification.  
Applicant argues that the instant claims are patentable over Asahi because the specific examples of Asahi have mechanical properties outside of the instantly claimed ranges.  This is not found persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 [R-5]).  Although Asahi does not explicitly list specific examples of steel falling within the instantly claimed ranges, the broader teachings of Asahi reasonably suggest steel falling within the instantly claimed ranges and as such Asahi presents a prima facie case of obviousness over the instantly claimed steel.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1738